The record here is quite meager. It appears, however, that the assessment in question is of the stock of goods, wares, and merchandise under subdivision "d" of section 5 of the Revenue Act of 1919 (Gen. Acts 1919, p. 285), reproduced in the opinion ante. The circuit court, trying the cause de novo on appeal, declared in its judgment "that bills receivable are not to be considered in fixing the value of the stock of merchandise"; so upon the theory, evidently, that, since "solvent credits" (represented by the bills receivable described in this record) were exempt from ad valorem taxation by section 2 of the Revenue Act of 1919, recourse to such "bills receivable" could not be had in order to ascertain the minimum valuation for assessment of the stock of goods, etc., which subdivision "d," noted ante. prescribes should not be "less than the capital employed in the business." This proceeding — to assess the stock of goods, wares, and merchandise in a value not less than the capital actually employed — does not intend or effect the assessment for taxation of exempt "solvent credits." "Bills receivable," as described in this record, may be accepted as within the category of exempt "solvent credits"; but that concession does not conclude to the denial of the service such "bills receivable" may afford, as evidence only, to determine the elements or items of stock of goods, wares, and merchandise subject to assessment and taxation, nor forbid the consideration of such "bills receivable," as evidence only, in ascertaining and determining this subordinate inquiry of fact, viz. whether the value of the stock of goods, wares, and merchandise is "not less than the capital actually *Page 95 
employed in the business." Definitions of "capital actually employed" in a business are readily accessible; some of them being noted on the brief for appellee. See, also, Bailey v. Clark, 21 Wall. 284, 22 L.Ed. 651. The trial court, in the particular indicated, did not conform to this view in attaining its conclusion. I therefore concur in the reversal of the judgment and in the remandment of the cause.